Citation Nr: 0519272	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  98-09 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability 
due to an undiagnosed illness.

2.  Entitlement to service connection for excessive weight 
gain due to an undiagnosed illness.

3.  Entitlement to service connection for hemorrhoids due to 
an undiagnosed illness.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease/bronchitis due to an undiagnosed illness.

5.  Entitlement to service connection for a sinus disorder 
due to an undiagnosed illness.

6.  Entitlement to service connection for a leg rash due to 
an undiagnosed illness.

7.  Entitlement to service connection for gastroenteritis, 
claimed as chronic heartburn and epigastric distress, due to 
an undiagnosed illness.

8.  Entitlement to service connection for heat 
intolerance/sensitivity due to an undiagnosed illness.

9.  Entitlement to service connection for tinnitus due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1989 to June 1989 and from January 1990 to December 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran withdrew 
his request for a Board hearing at his personal hearing in 
February 1999.  The case was remanded to the RO for 
additional development in July 2003 and March 2004.

The Board notes that in a December 1999 rating decision the 
RO granted service connection for generalized joint pain, 
chest pain, shoulder pain, diarrhea, fatigue, and headaches 
due to undiagnosed illness.  It was noted that the 
determinations were considered a complete grant of the issues 
on appeal as to these matters.  As no subsequent disagreement 
from that determination has been received, the Board finds 
the issues listed on the title page of this decision are the 
only matters for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in March 2004.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the medical evidence of record includes 
diagnoses of undiagnosed illness as a result of service in 
Southwest Asia.  As noted above, the RO has granted service 
connection for generalized joint pain, chest pain, shoulder 
pain, diarrhea, fatigue, and headaches due to undiagnosed 
illness.  The Board notes, however, that the evidence is 
unclear as to whether the veteran's claimed excessive weight 
gain, hemorrhoids, chronic obstructive pulmonary 
disease/bronchitis, sinus disorder, leg rash, 
gastroenteritis, heat intolerance/sensitivity, or tinnitus 
are chronic disorders related to an undiagnosed illness.  VA 
outpatient treatment records dated after June 2002 have 
apparently not been requested or obtained.  Therefore, 
additional development is required prior to appellate review.

The Board also notes that in his June 1992 application for VA 
benefits the veteran requested service connection for pain 
and throbbing to the left side of the neck, but that an 
August 7, 1997, VA medical report noted a medical history 
including a cervical spine vertebra fracture as a result of 
an assault in 1991 or 1992.  VA and private X-ray examination 
reports are negative for a cervical spine abnormality.  A 
December 2000 private medical report noted a diagnosis of 
cervical strain/sprain subsequent to a recent motor vehicle 
accident.  In light of the inconsistent medical evidence as 
to this matter, the Board finds further development is 
required to determine if the veteran has a chronic neck 
disability as a result of an undiagnosed illness.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a 
claimant must present evidence that he or she is a Persian 
Gulf veteran who (1) exhibits objective indications; (2) of a 
chronic disability such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) which became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10% or more not later than December 31, 2006; and 
(4) such symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

Regulations pertinent to disability claims related to service 
in Southwest Asia were amended, effective June 10, 2003.  See 
68 Fed. Reg. 34539 (June 10, 2003).  These matters, however, 
are unaffected by rule changes recently proposed by VA.  See 
69 Fed. Reg. 44614 (July 27, 2004).

In promulgating its final rule amending 38 C.F.R. § 3.317 on 
June 10, 2003, VA noted that Section 202(a) of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103 (enacted December 27, 2001) (the Act) amended 38 U.S.C. 
§ 1117 to expand the definition of "qualifying chronic 
disability" (for service connection) to include not only a 
disability resulting from an undiagnosed illness as stated in 
prior law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection under 38 U.S.C. § 1117(d).  See 68 Fed. Reg. 
34539.  

It was also noted that Section 202(a) of the Act expanded the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) defined by a cluster of signs or symptoms."  The 
rulemaking action further clarified that this category of 
illnesses was defined in the new § 3.317(a)(2)(ii) to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was also 
noted that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained" and that this definition 
is based on the Joint Explanatory Statement for H.R. 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
December 13, 2001, 147 CR 13235 at 13238.  It was noted that 
VA, as yet, had not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and only chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
currently met this definition.  

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  Id.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

Accordingly, this case is REMANDED for the following:  

1.  The RO should obtain copies of any 
relevant VA medical records for treatment 
provided the veteran after June 2002. 

2.  The veteran should be scheduled for 
an appropriate examination for opinions 
as to whether there is at least a 
50 percent probability or greater that he 
has excessive weight gain, hemorrhoids, 
chronic obstructive pulmonary 
disease/bronchitis, sinus disorder, leg 
rash, gastroenteritis, heat 
intolerance/sensitivity, or tinnitus that 
are chronic disorders related to an 
undiagnosed illness.  The examiner must 
address whether any chronic symptoms 
associated with these disorders are a 
manifestation of an undiagnosed illness 
as a result of service in Southwest Asia.  

The examiner should elicit a detailed 
history of any prior cervical spine 
injuries from the veteran and provide an 
opinion as to the etiology of any present 
neck disability.  The claims folder must 
be available to, and reviewed by, the 
examiner.  The examiner should reconcile 
any opinions given with the evidence of 
record and provide a complete rationale.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

